Citation Nr: 1414703	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  02-13 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent disabling, for the period prior to March 17, 2004; in excess of 20 percent disabling, for the period beginning July 1, 2004, to prior to October 27, 2006; and in excess of 40 percent disabling, for the period beginning October 27, 2006, for degenerative disc disease (DDD) and degenerative joint disease (DJD) of the lumbar spine.

2.  Entitlement to service connection for a sleep disorder, including as secondary to service-connected disability.

3.  Entitlement to an initial compensable rating for bilateral optic myokymia.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The appellant had active service from April 1982 to April 2002.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from April 2002, November 2003, and January 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Subsequently, jurisdiction over the Veteran's claims was transferred to the Detroit, Michigan, RO.

In a statement dated in May 2004 the Veteran withdrew his request for a hearing.  The Veteran having withdrawn his hearing request, the Board will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (e) (2013).

The appellant originally appealed the assignment of an initial 10 percent rating assigned for his lumbar spine disability in the April 2002 decision, the initial noncompensable rating assigned for optic myokymia in the November 2003 decision, and the denial of service connection for a sleep disorder and dental conditions claimed as permanent upper dental bridge and upper/lower permanent dental crowns in the January 2004 decision.  A September 2004 rating action increased the evaluation for the appellant's disability of the lumbar segment of the spine to 20 percent, effective from May 13, 2003, and an April 2008 rating decision increased the rating to 40 percent, effective October 27, 2006.  A March 2009 rating action increased the evaluation for the appellant's disability of the lumbar segment of the spine to 20 percent, effective from May 1, 2002.

The Board remanded the appellant's claim in April 2005 for procedural and evidentiary considerations.  The claim was subsequently returned to the Board for review and, in February 2009, the Board issued a decision on the four issues that were before it.  The Board found that the evidence did not support the appellant's claim for increased ratings for his lower back disability and his bilateral optic myokymia.  It was further determined that service connection was not warranted for a sleep disorder.  Finally, the Board found that the appellant's claim involving the teeth was not subject to service connection for VA compensation purposes.  

The appellant was notified of this action and he then appealed to the United States Court of Appeals for Veterans Claims, hereinafter the Court, for review.  It is noted that the appellant did not appeal the issue involving the teeth; the claim was abandoned in accordance with Ford v. Gober, 10 Vet. App. 531, 525 (1997).  In conjunction with his appeal to the Court, the appellant's accredited representative prepared and submitted a Joint Motion for Partial Remand (JMR).  Upon reviewing the arguments provided in the Joint Motion, the Court adopted said Motion and issued an Order in May 2010.  In essence, the Court vacated the Board's action of February 2009 on the three issues listed on the front page of this Remand, and remanded those issues back to the Board for further action.

Subsequently, in October 2010 the Board remanded the claims for additional development consistent with the terms of the JMR.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In October 2010 the Board ordered that the Veteran be contacted and asked to identify all sources of medical treatment received since January 2008 and asked to furnish signed authorizations for release to the VA of private medical records identified.  The Board, in part, ordered that: "Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested."

In a letter dated in December 2010 the Veteran was asked to identify all sources of medical treatment received since January 2008 and asked to furnish authorization to release information to VA for each non VA source.

Thereafter, authorizations were received regarding the Veteran's private treatment and attempts were made to obtain private treatment records. 

However, the most recent VA treatment records associated with the claims file are dated in June 2007 and no attempt appears to have been made to obtain additional VA treatment records.  As such, the claims must be remanded for additional VA treatment records to be obtained and associated with the claims file.  See 38 C.F.R. § 3.159(c)(2) (2013); see also Bell v. Derwinski, 2 Vet. App. 611 (1992); Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran was afforded VA medical examinations in June 2013.  At the examinations the Veteran was reported to indicate that he visited his doctor for his back and other problems on an average of once every three months.  It was noted that the Veteran had one incapacitating episode in May 2012 with more acute back pain of an 8 on a scale of 1 to 10, spasms and radiculopathy pains and paraesthesias in the lower extremities, which limit his activities.  It was noted that the Veteran could not attend to his work and that his doctor advised seven days of bed rest.  Except around back surgeries and subsequent back infections the Veteran denied any other major incapacitating episodes or hospitalization for the management of back pain since 2003.  It was reported that the Veteran faxed the reports of a recent magnetic resonance imaging (MRI) scan of the thoracic and lumbar spine, dated in October 2012.  The MRI was noted to reveal mild spondylosis of the thoracic spine and postoperative changes with the removal of hardware at the lower lumbar spine.  

Review of the claims file does not reveal any private treatment records dated subsequent to January 2011.  The claims file does not reveal that the records regarding the Veteran's reported incapacitating episode dated in May 2012 or MRI dated in October 2012.  As such, the claims must be remanded for attempts to be made to obtain and associate with the claims file additional private treatment records, following the receipt of any necessary authorization.  See 38 C.F.R. § 3.159(c)(2) (2013); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

The VA's duty to assist includes the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As the remand seeks to obtain additional treatment records, after obtaining any additional records, return the claims file to the examiner who performed the June 2013 examination regarding sleep disorder for preparation of an addendum.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records pertaining to the Veteran that are dated since June 2007.

2.  Contact the appellant and ask that he identify all sources of medical treatment received since January 2011 for his lower back disability, his bilateral optic myokymia, and his sleep disorder, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources (not already in the claims folder) should then be requested.  All records obtained should be added to the claims folder.  If requests for any private treatment records are not successful, inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2013).

3.  Thereafter, return the claims file to the examiner who performed the Veteran's examination in June 2013 regarding sleep disorder so that an addendum to the earlier report may be prepared.  If the examiner is unavailable or in the event the examiner determines that further examination of the Veteran is necessary, the Veteran should be scheduled for a VA medical examination.

The examiner should render an opinion as to whether it is at least as likely as not that the appellant's sleep disorder is related to his military service, or to a service-connected disability(to include being aggravated by a service-connected disorder), or the result of medications he takes for a service-connected disability, or whether it is not related to the appellant's military service at all.  It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  In the examiner's report, the examiner must specifically discuss the appellant's contentions.  Additionally, if the examiner concludes that the appellant's sleep disorder is not service-related, the examiner must explain in detail the reasoning behind this determination.  

The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  

4.  After completion of the above and any other development deemed necessary, review and re-adjudicate the issue on appeal.  If such action does not grant the benefits claimed, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to this Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

